     Case 3:19-cv-00710 Document 28 Filed 12/12/19 Page 1 of 1 PageID #: 632



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                HUNTINGTON DIVISION


JONATHAN R., et al.,

                            Plaintiffs,

v.                                               CIVIL ACTION NO. 3:19-cv-00710

JIM JUSTICE, et al.,

                            Defendants.



                                          ORDER


       In order to allow Plaintiffs time to respond to the pending motion to stay, the Court

CONTINUES the scheduling conference to December 30, 2019, at 3:00 p.m.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER:        December 12, 2019
